Case 1:19-cV-00019-AT Document 17 Filed 02/06/19 Page 1 of 5

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

DARIN M. CLAY,
Plaintiff,
v. Case No. l:l9-cv-00019-AT

NEWFIELD EXPLORATION COMPANY,
LEE K. BOOTHBY, STEVEN W. NANCE,

USDCSDNY

 

 

nocum:m
PAMELA J. GARDNER, EDGAR R.
GlESlNGER, RoGER B. PLANK, THOMAS E\-Ec"°"'€"'“' mm
G. RICKS, JUANITA M. RoMANS, JoHN w. DOC *=
SCHANCK, J. TERRY sTRANGE, and J. DATE FlLED=_Z/§£Q.li__
KENT wELLs, ‘ '
Defendants.

STIPULATION OF DISMISSAL PURSUANT TO
FEDERAL RULE OF CIVlL PROCEDURE 41(3)

WHEREAS, on October 31, 2018, Newfleld Exploration Company (“Newfield” or the
“Company”) and Encana Corporation (“Encana”) entered into an agreement and plan of merger
(“Merger Agreemcnt”) whereby Encana would acquire all of the outstanding Newiield stock in an
all-stock transaction;

WHEREAS, on December 4, 2018, Encana filed with the Securities and Exchange
Commission (“SEC”) its Preliminary Joint Proxy Statement (“Preliminary Proxy Statement”) in
support of the proposed Merger Agreement;

WHEREAS, on January 2, 2019, Plaintiff Darin M. Clay (“Plaintiff”) filed the above-
captioned putative class action (the “Action”) alleging that Defendants Newi'ield and the individual
members of its Board of Directors, Lee K. Boothby, Steven W. Nance, Pamela J. Gardncr, Edgar
R. Giesinger, Roger B. Plank, Thomas G. Ricks, Juanita M. Rornans, John W. Schanck, J. Terry

Strange, and J. Kent Wells (collectively with Newfie]d, “Defendants”), violated Sections l4(a)

Case 1:19-cV-00019-AT Document 17 Filed 02/06/19 Page 2 of 5

and 20(a) of the Securities Exchange Act of 1934 and Rule 14a-9 promulgated thereunder (the
“Exchange Act”) by causing the allegedly materially incomplete and misleading Preliminary
Proxy Statement to be filed;

WHEREAS, on January 8, 2019, Newfield filed with the SEC its definitive proxy
statement (the “Defmitive Proxy Statement”) in support of the Proposed Transaction;

WHEREAS, the Definitive Proxy Statement announced that a vote of Newfield
shareholders regarding the Proposed Transaction would be held on February 12, 2019;

WHEREAS, on January 25 ,v2019, counsel for Plaintiff sent counsel for Defendants a letter
demanding Defendants cure their alleged Exchange Act violations or Plaintiff would file a motion
for a preliminary injunction to enjoin the February 12, 2019 shareholder vote on the Proposed
Transaction (the “Demand Letter”);

WHEREAS, counsel for the parties engaged in arm’s-length negotiations to attempt to
resolve the claims raised in Plaintifi`s Complaint and Demand Letter;

WHEREAS, on January 30, 2019, the parties agreed on a draft of supplemental disclosures
related to the Proposed Transaction (the “Supplemental Disclosures”), which Plaintiff believes
address and moot his claims regarding the sufficiency of the disclosures in the Preliminary Proxy
Statement and Definitive Proxy Statement;

WHEREAS, Defendants will file with the SEC on Form 8-K a supplement to the Definitive
Proxy Statement that includes the Supplemental Disclosures;

WHEREAS, based upon the Supplemental Disclosures, among other things, Plaintiff has
determined to dismiss the Action as moot;

WHEREAS, Plaintiff’s counsel believes they may assert a claim for a fee in connection

with the prosecution of the Action and the issuance of the Supplemental Disclosures, and have

Case 1:19-cV-00019-AT Document 17 Filed 02/06/19 Page 3 of 5

informed Defendants of their intention to petition the Court for such a fee if their claim cannot be
resolved through negotiations between counsel for Plaintiff and Defendants (the “Fee
Application”);

WHEREAS, all of the Defendants in the Action reserve all rights, arguments and defenses,
including the right to oppose any potential Fee Application;

WHEREAS, for the avoidance of doubt, no compensation in any form has passed directly
or indirectly to Plaintiff or Plaintiffs counsel, and no promise understanding, or agreement to give
any such compensation has been made, nor have the parties had any discussions concerning the
amount of any mootness fee application or award;

WHEREAS, no class has been certified in the Action; and

WHEREAS, Defendants affirmatively deny and do not admit that the Supplemental
Disclosures contained any additional material facts that were required to be disclosed, and
Defendants have denied and continue to deny any wrongdoing and contend that no claim asserted
in the Action is or was ever meritorious

NOW THEREFORE, upon consent of the parties and subject to approval of the Court:

l. The Action is dismissed, and all claims asserted therein are dismissed with
prejudice as to Plaintiff only. All claims on behalf of the putative class are dismissed without
prejudice

2. Because the dismissal is with prejudice as to Plaintiff only, and not on behalf of a
putative class, notice of this dismissal is not required.

3. The Court retains jurisdiction of the Action solely for the purpose of determining
Plaintiff s counsel’ s forthcoming Fee Application, if that becomes necessary pending negotiations

between the parties concerning the Fee Application.

Case 1:19-cV-00019-AT Document 17 Filed 02/06/19 Page 4 of 5

4. This Order is entered without prejudice to any right, position, claim or defense any
party may assert with respect to the Fee Application, which includes the Defendants’ right to
oppose the Fee Application.

IT IS SO STIPULATED.

Respectfully submitted this 4th day of February, 2019.

Case 1:19-cV-00019-AT Document 17 Filed 02/06/19 Page 5 of 5

M NTEVERDE & ASSOCIATES PC KIRKLAND & ELLIS LLP

/i+C/\»

Sandra d./Goldstein, P.C.

 

Empire State Building lan S'pain
350 Fifth Avenue, Suite 4405 601 Lexington Avenue
New York, NY 10118 New York, NY 10022
Tel: (212) 971-1341 Tel: (212) 446-4800
Fax: (212) 202-7880 Fax: (212) 446-4900
Email: jmonteverde@monteverdelaw.com Email: sandra.goldstein@kirkland.com

ian.spain@kirkland.com

Counsel for Defendanls Newfz`eld Exploration
Company, Lee K. Boothby, Steven W. Nance,

COW?S€IfO" Plai"lWDaVi" M Cl¢ly Pamela J. Gardner, Edgar R. Giesinger, Roger
B. Plank, Thomas G. Ricks, Juanita M. Romans,
John W. Schanck, J. Terry Stranger, andJ. Kent
Wells

SO ORDERED this 6th day of Februaly , 2019

w

The Honorable Analisa Torres
Judgc, United States District Court
Southem Distiict of New York

 

